Citation Nr: 0907959	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  98-16 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for nocturnal 
paresthesias of the upper extremities, as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C.A. § 1117.

2.  Entitlement to service connection for stiffness and 
soreness of both knees, as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

3.  Entitlement to service connection for stiffness and 
soreness of both ankles, as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

4.  Entitlement to service connection for stiffness and 
soreness of both feet, as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117.

5.  Entitlement to service connection for chest pain, as due 
to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.

6.  Entitlement to service connection for a lymph node on the 
right side of the throat, as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

7.  Entitlement to service connection for nasal infection, as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.

8.  Entitlement to service connection for weight gain, as due 
to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.

9.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine for the 
period prior to April 2, 2003.

10.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine for the 
period since April 2, 2003.

11.  Entitlement to service connection for left ear hearing 
loss.

12.  Entitlement to service connection for type II diabetes 
mellitus due to exposure to Agent Orange.  

13.  Entitlement to service connection for contusion of the 
left iris, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117.

14.  Entitlement to service connection for epididymitis with 
nodule on the right testicle, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.

15.  Entitlement to service connection for residuals of 
pneumonia, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117.

16.  Entitlement to service connection for chronic 
bronchitis, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

17.  Entitlement to service connection for barotitis media of 
the right ear, to include as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

18.  Entitlement to an initial, compensable rating for right 
ear hearing loss.

19.  Entitlement to an increased rating for postoperative 
lumbar spine degenerative disc disease.

20.  Entitlement to an increased rating for traumatic 
arthritis of the right shoulder with impingement status post 
open subacromial decompression with coracoacromial ligament 
release.

21.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 
1977, and from January 1981 to September 1993, to include 
service in the Southwest Asia theater of operations.  The 
Veteran's service personnel records show that he served from 
August 1990 to September 1993 in support of Operation Desert 
Shield/Storm and was awarded the Southwest Asia Service 
Medal.  They also indicate that he served in the airspace 
above the Red Sea.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from October 1997, January 2002, and August 
2007 rating decisions.  

In the October 1997 decision, the RO, inter alia, determined 
that new and material evidence to reopen the claims for 
service connection for disability manifested by nocturnal 
paresthesias of the upper extremities, stiffness and soreness 
of the knees, ankles and feet, chest pain, a lymph node on 
the right side of the throat, nasal infection and sores, and 
weight gain had not been received.  The Veteran filed a 
notice of disagreement (NOD) in July 1998, and the RO issued 
a statement of the case (SOC) in September 1998.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in September 1998.

In March 2001, the Veteran offered testimony at a hearing 
before the undersigned Veterans Law Judge (formerly Member of 
the Board) at the RO; a transcript of that hearing is of 
record.  

In November 2001, the Board denied the Veteran's petition to 
reopen the claims for service connection, on a direct basis, 
but remanded to the RO the claims for service connection for 
disability due to undiagnosed illness for compliance with the 
duties to notify and assist the Veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA) (discussed in more 
detail, below).  After completing the requested action, the 
Appeals Management Center (AMC), in Washington, DC, continued 
the denial of the claims (as reflected in the July 2007 
supplemental SOC (SSOC)), and returned these matters to the 
Board for further appellate consideration.

In the January 2002 rating decision, the RO denied an 
increased rating for the Veteran's degenerative disc disease 
of the cervical spine, then rated as 10 percent disabling.  
The Veteran filed a NOD in February 2002, and the RO issued a 
SOC in September 2003.  The Veteran filed a substantive 
appeal in October 2003.

In the August 2007 rating decision, the RO granted service 
connection and assigned an initial 0 percent (noncompensable) 
rating for right ear hearing loss, denied increased ratings 
for postoperative degenerative disc disease of the lumbar 
spine and for traumatic arthritis of the right shoulder, and 
denied service connection for type II diabetes due to 
exposure to Agent Orange, as well as denied entitlement to a 
TDIU.  The RO also denied service connection for left ear 
hearing loss, contusion of the left iris, epididymitis with 
nodule on the right testicle, residuals of pneumonia, chronic 
bronchitis, and for barotitis media of the right ear, each l 
to include as due to undiagnosed illness or other qualifying 
chronic disability.  The Veteran filed a NOD in January 2008.

In January 2008, the Veteran submitted additional evidence to 
the Board.  In May 2008, the Board sent the Veteran a letter 
asking him whether he wished to waive RO review of the 
additional evidence.  In June 2008, the Veteran indicated his 
wish to waive RO review.  Hence, this evidence is accepted 
for inclusion in the record.  See 38 C.F.R. § 20.1304 (2008).

The Board's decision on claims 1 through 10 on the title page 
is set forth below.  The remaining claims 11 through 21 are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the AMC in Washington, DC.  
VA will notify the Veteran when further action, on his part, 
is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  The Veteran had active duty service in the Southwest Asia 
theater of operations during the Persian Gulf War.

3.  The Veteran's nocturnal paresthesias of the upper 
extremities have been attributed to a known clinical 
diagnosis (and not to undiagnosed illness or other medically 
unexplained chronic multi-symptom illness).

4.  The Veteran's stiffness and soreness of both knees have 
been attributed to a known clinical diagnosis (and not to 
undiagnosed illness or other medically unexplained chronic 
multi-symptom illness).
 
5.  The Veteran's stiffness and soreness of both ankles have 
been attributed to a known clinical diagnosis (and not to 
undiagnosed illness or other medically unexplained chronic 
multi-symptom illness).  

6.  While the Veteran has complained of stiffness and 
soreness of both feet, the objective medical evidence does 
not establish that he has current, chronic stiffness and 
soreness of both feet.

7.  While the Veteran has complained of chest pain, the 
objective medical evidence does not establishes that he has 
current, chronic chest pain.

8.  While the Veteran has complained of a lymph node on the 
right side of the throat, objective medical evidence 
establishes that he has no current, chronic lymph node on the 
right side of the throat.

9.  The Veteran's nasal infection has been attributed to a 
known clinical diagnosis (and not to undiagnosed illness or 
other medically unexplained chronic multi-symptom illness), 
and there is no nexus between the diagnosed disability and 
service.

10.  The Veteran's weight gain has been attributed to a known 
clinical diagnosis (and not to undiagnosed illness or other 
medically unexplained chronic multi-symptom illness), and 
there is no nexus between diagnosed disability and service.

11.  Medical evidence prior to September 23, 2002 does not 
show that the Veteran's degenerative disc disease of the 
cervical spine was manifested by moderate IVDS with recurring 
attacks or moderate limitation of motion of the cervical 
spine.

12.  Medical evidence from September 23, 2002 to April 1, 
2003 does not show that the Veteran's degenerative disc 
disease of the cervical spine was manifested by moderate 
limitation of motion of the cervical spine, residuals of 
fractured vertebrae, ankylosis, incapacitating episodes due 
to IVDS, or separately ratable neurological manifestations of 
his service-connected cervical spine disability.

13.  Medical evidence from April 2, 2003 to September 26, 
2003 reflects that the Veteran experienced moderate 
limitation of motion of the cervical spine but no residuals 
of fractured vertebrae, ankylosis, incapacitating episodes 
due to IVDS, or separately ratable neurological 
manifestations of his service-connected cervical spine 
disability.

14.  Medical evidence since September 26, 2003 reflects no 
ankylosis of the entire thoracolumbar spine, no 
incapacitating episodes of IVDS, and no separately ratable 
neurological manifestations of the Veteran's service-
connected cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for nocturnal 
paresthesias of the upper extremities, as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C.A. § 1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2008).

2.  The criteria for service connection for stiffness and 
soreness of both knees, as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2008).

3.  The criteria for service connection for stiffness and 
soreness of both ankles, as due to undiagnosed illness or 
other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2008).

4.  The criteria for service connection for stiffness and 
soreness of both feet, as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2008).

5.  The criteria for service connection for chest pain, as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).

6.  The criteria for service connection for a lymph node on 
the right side of the throat, as due to undiagnosed illness 
or other qualifying chronic disability, pursuant to 38 
U.S.C.A. § 1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2008).

7.  The criteria for service connection for nasal infection, 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).

8.  The criteria for service connection for weight gain, as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2008).

9.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine for the 
period prior to April 2, 2003 are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.49, 4.71, 4.71a, Diagnostic Codes 5290, 5293 (as in effect 
prior to September 23, 2002); and Diagnostic Codes 5290, 5293 
(as in effect from September 23, 2002 to September 25, 2003).

10.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine for the 
period since April 3, 2003 are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.49, 4.71, 
4.71a, Diagnostic Codes 5290, 5293 (as in effect from 
September 23, 2002 to September 25, 2003); General Rating 
Formula for Diseases and Injuries of the Spine and Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (as in effect since September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

More recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (Court) held that, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  22 Vet. App. at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

With respect to the claims for service connection based on 
undiagnosed illness or other qualifying chronic disability, a 
March 2003 post-rating letter provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claims for service connection based on 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, as well as what information 
and evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  

The Board notes that the VCAA letter was sent after the 
initial rating decision, which, in this case, makes sense, as 
the October 1997 rating action on appeal preceded enactment 
of the VCAA by a number of years.  Moreover, after issuance 
of the March 2003 letter, and opportunity for the Veteran to 
respond, the June 2004 and July 2007 SSOCs reflect 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

As for the claims for increased ratings for degenerative disc 
disease of the cervical spine, an October 2001 pre-rating 
letter provided notice to the Veteran regarding what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
An October 2002 post-rating letter provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate a claim for an increased rating.  The September 
2003 SOC (and, later, the November 2005 and July 2007 SSOCs) 
set forth the criteria for higher ratings for degenerative 
disc disease of the cervical spine (which suffices, in part, 
for Dingess/Hartman).  

After issuance of each letter, and opportunity for the 
Veteran to respond, the July 2007 SSOC reflects 
readjudication of the claims.  Hence, while some notice was 
provided to the Veteran after the January 2002 initial 
adjudication of the claim, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield, 20 Vet. App. at 543; see also Prickett, 20 Vet. 
App. at 376.

To the extent that these letters did not meet the relevant 
content of notice requirements, the Veteran's written 
statements, in particular a December 2005 letter summarizing 
the range of motion findings for his cervical spine reflects 
that he understood the relevant requirements, including the 
effect of his disability on his daily life and employment.  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The Board also notes that the Veteran has not been provided 
general notice regarding VA's assignment of disability 
ratings and effective dates.  However, because the Board's 
decision herein denies the claims for service connection, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the Veteran under the notice requirements of 
Dingess/Hartman.  Because the Board's decision herein denies 
the claims for increased ratings for the service-connected 
cervical spine disability, no other disability rating or 
effective date is being assigned; accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service treatment records, post-service private medical 
records, as well as VA outpatient treatment records, and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
Board hearing, as well as various written statements provided 
by the Veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 38 
C.F.R. § 3.317(a)(2).  The Board notes that the Veteran was 
provided notice of the revised legal authority via the July 
2007 SSOC.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  Effective December 18, 
2006, VA extended the presumptive period in 38 C.F.R. 
§ 3.317(a)(1)(i) through December 31, 2011 (for qualifying 
chronic disabilities that become manifest to a degree of 10 
percent or more after active duty in the Southwest Asia 
theater of operations).  See 71 Fed. Reg. 75,669 (2006).  
Furthermore, the chronic disability must not be attributed to 
any known clinical disease by history, physical examination, 
or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g).

A.  Nocturnal Paresthesias of the Upper Extremities

During a December 2005 VA Gulf War Guidelines examination, 
the Veteran reported that he was found to have cervical spine 
degenerative disk disease and underwent anterior approach 
fusion of three levels at the cervical spine in April 2004.  
The examiner noted that a 1994 EMG study showed no evidence 
of peripheral neuropathy at either upper or lower extremity.  
The Veteran reported that since undergoing the cervical spine 
surgery his nocturnal paresthesias have markedly improved, 
occurring once or twice.  He also reported pain at the right 
upper extremity related to his right shoulder condition.  
Examination revealed no evidence of sensory or motor 
abnormality of the upper extremities.  The examiner then 
stated that the Veteran's nocturnal paresthesias of the upper 
extremities are severely rare in occurrence at this time and 
are more likely than not due to the Veteran's cervical spine 
degenerative disk disease status post surgical intervention.  
Lastly, the examiner stated that there is no evidence of an 
undiagnosed illness.

As the December 2005 VA examiner explained her opinion based 
on a review of the claims file and her examination of the 
Veteran, and explained the reasons for her conclusions in 
light of this evidence, the Board finds that her opinion-
that the Veteran's nocturnal paresthesias of the upper 
extremities are likely related to his cervical spine 
disability-is probative of the medical nexus question.  
Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Significantly, 
neither the Veteran nor his representative has presented, 
identified, or even alluded to the existence of any contrary 
medical opinion supporting that his nocturnal paresthesias of 
the upper extremities are, in fact, due to undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness.

Thus, as the Veteran's nocturnal paresthesias of the upper 
extremities have been attributed to a known clinical 
diagnosis-specifically, the service-connected cervical spine 
disability-and not to undiagnosed illness or other medically 
unexplained chronic multi-symptom illness, the Board finds 
that service connection pursuant to the provisions of 38 
U.S.C.A. § 1117 is precluded.  

B.  Stiffness and Soreness of the Knees, Ankles, and Feet

During the December 2005 VA Gulf War Guidelines examination, 
the Veteran denied specific foot problems but reported 
bilateral knee and bilateral ankle stiffness and soreness.  
He denied specific injury to these joints.  

On examination of the knees and ankles, there was no evidence 
of edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
Flexion of the knees was intact on baseline and limited on 
repetitive testing by painful motion, and extension was 
intact on baseline and on repetitive testing with no painful 
motion.  There was no instability of either knee.  
Dorsiflexion of the ankles was intact on baseline and on 
repetitive testing without painful motion, and plantar 
flexion was limited by stiffness and pain on baseline and on 
repetitive testing.  

The examiner stated that the Veteran's bilateral knee 
condition is best described as retropatellar pain syndrome.  
She stated that the etiology of this condition is not 
entirely known and it would only be reported with 
speculation, but that the Veteran had no knee condition 
diagnosed during service.  The examiner then stated that the 
Veteran's bilateral ankle condition is best described as 
bilateral ankle strain.  She stated that the etiology of this 
condition would only be reported with speculation but that 
the Veteran's service medical records are silent for an ankle 
condition.  After reviewing x-rays, the examiner stated that 
the bilateral ankle condition is best described as mild 
degenerative changes in both ankles.  She reiterated that the 
etiology of this condition would only be reported with 
speculation, as the Veteran's service medical records are 
silent for an ankle condition.  Lastly, the examiner stated 
that there is no evidence of an undiagnosed illness.

Initially, with respect to the stiffness and soreness of both 
feet, the Board notes that the Veteran denied any specific 
foot problems during the December 2005 VA examination.  
Moreover, other than the degenerative changes of the ankles, 
the examiner did not diagnose any specific foot disorder.  
Further, the examiner stated that there is no evidence of an 
undiagnosed illness.

While the Veteran may have experienced the claimed symptoms 
in the past, it is emphasized that Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as 
here, the competent and persuasive medical evidence does not 
establish chronic manifestations of current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).   

Given the above, the Veteran cannot establish that he has 
stiffness and soreness of both feet as chronic manifestations 
of undiagnosed illness or other qualifying chronic 
disability, under the provisions of 38 U.S.C.A. § 1117.  

Regarding the knees and ankles, as the VA examiner explained 
her opinions based on a review of the claims file and her 
examination of the Veteran, and explained the reasons for her 
conclusions in light of this evidence, the Board finds that 
her opinions-that the stiffness and soreness of the knees 
are due to retropatellar pain syndrome and the stiffness and 
soreness of the ankles are due to mild degenerative changes-
are probative of the medical nexus questions.  Prejean, 13 
Vet. App. at 448-49; Guerrieri, 4 Vet. App. at 470-71.  
Significantly, neither the Veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any contrary medical opinion.

Thus, as the Veteran's stiffness and soreness of both knees 
and of both ankles have been attributed to known clinical 
diagnoses (and not to undiagnosed illness or other medically 
unexplained chronic multi-symptom illness), service 
connection pursuant to the provisions of 38 U.S.C.A. § 1117 
is precluded.

C.  Chest Pain

An October 1993 private treatment note reflects a history of 
increased heart palpitations and chest discomfort related to 
the palpitations.  Echocardiographic examination found 
intermittent prolapse of the mitral valve.  The physician 
then diagnosed the Veteran with intermittent prolapse of the 
post leaf of the mitral valve.

A January 2002 VA hypertension examination report reflects a 
history of symptoms of PVCs with occasional chest discomfort 
secondary to mitral valve prolapse. 

A January 2002 VA heart examination report, completed by the 
same examiner who conducted the contemporaneous hypertension 
examination, reflects a diagnosis of mitral valve prolapse 
with arrhythmia and chest pain, presently on prophylactic 
medications with a good result.

During the December 2005 VA Gulf War Guidelines examination, 
the Veteran denied chest pain.  He reported a history of 
hypertension but not of hypertensive heart disease, 
hypertensive arteriosclerotic complications, or of coronary 
artery disease.  The examiner noted the Veteran's mitral 
valve prolapse, which has been deemed intermittent, as well 
as infrequent premature ventricular contractions.  The 
Veteran reported undergoing a stress test within the last 
year that was normal.  

Cardiovascular examination revealed regular rate and rhythm 
and normal S1 and S2.  There were no rubs, gallops, or 
murmurs and there was no evidence of heart failure, cardiac 
arrhythmia, or hypertensive heart disease on examination.  
The chest was normal to inspection, palpation, percussion, 
and auscultation.  

The examiner noted that there is no evidence of chest pain.  
The examiner also stated that there is no evidence of an 
undiagnosed illness.

A March 2006 private treatment note reflects that the Veteran 
denied chest pain, shortness of breath, and palpitations.  He 
also denied heartburn problems as long as he eats less in the 
evening many hours before sleep.  Examination showed the 
chest to be clear with symmetrical excursion.  Cardiovascular 
examination revealed regular rate and rhythm and normal S1 
and S2 as well as a positive S4.  

A June 2007 private treatment note reflects that the Veteran 
was breathing well without chest pain or shortness of breath.  
The Veteran reported having occasional palpitations, and the 
physician noted that the Veteran drinks two cans of 
caffeinated coffee daily, which the physician recommended 
minimizing.  Examination showed the chest to be clear with 
symmetrical excursion.  Cardiovascular examination revealed 
regular rate and rhythm and normal S1 and S2 as well as a 
positive S4.  

The aforementioned evidence reflects no showing of chronic 
chest pain.  As such, the Veteran cannot establish that he 
has chest pain as a chronic manifestation of undiagnosed 
illness or other qualifying chronic disability, under the 
provisions of 38 U.S.C.A. § 1117.  The Board again 
emphasizes, as indicated above, that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, where, 
as here, competent evidence does not establish that the 
Veteran has, at a minimum, the chronic manifestations (here, 
chest pain) of disability for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.

The Board further notes that, to whatever extent the Veteran 
may have suffered from chest pain during some time period 
pertinent to the appeal the Board points out that January 
2002 VA examiner attributed the Veteran's then existing chest 
pain to mitral valve prolapse.  As the examiner provided his 
diagnosis based on a review of the claims file and his 
examination of the Veteran, the Board finds that his 
opinion-that the chest pain is due to mitral valve 
prolapse-is probative of the medical nexus question.  
Prejean, 13 Vet. App. at 448-49; Guerrieri, 4 Vet. App. at 
470-71.  Significantly, neither the Veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any contrary medical opinion supporting that 
chest pain is, in fact, due to undiagnosed illness or 
medically unexplained chronic multisymptom illness.

Thus, even if the Veteran continues to experience chest pain, 
as the symptom has been attributed to a known clinical 
diagnosis (and not to undiagnosed illness or other medically 
unexplained chronic multi-symptom illness), service 
connection pursuant to the provisions of 38 U.S.C.A. § 1117 
would be precluded.

D.  Lymph Node on the Right Side of the Throat

A June 2005 VA treatment note reflects that neck examination 
revealed no thyromegaly or adenopathy.

A December 2005 VA nose, sinus, larynx, and pharynx 
examination report reflects that palpation of the neck showed 
no evidence of lymphadenopathy.

The December 2005 VA Gulf War Guidelines examination also 
revealed no evidence of a lymph node on the right side of the 
throat or neck.  The examiner noted that the above VA 
examination found no focal abnormality on head and neck 
examination.  The examiner stated that there is no evidence 
of an undiagnosed illness.

A March 2006 private treatment note reflects no abnormal 
findings on neck examination.  

A June 2007 private treatment note also reflects no abnormal 
findings on neck examination.

Given the above, the Veteran cannot establish that he has a 
lymph node on the right side of the throat as a chronic 
manifestation of undiagnosed illness or other qualifying 
chronic disability, under the provisions of 38 U.S.C.A. § 
1117.  The Board again emphasizes, as indicated above, that 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, where, as here, competent evidence does 
not establish that the Veteran has, at a minimum, chronic 
manifestations of the disability for which service connection 
is sought-here, lymph node on the right side of the throat-
there can be no valid claim for service connection.  See 
Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.

E.  Nasal Infection

During the December 2005 VA nose, sinus, larynx, and pharynx 
examination, the Veteran reported right-sided nasal 
congestion worse than the left and postnasal drip.  He also 
noted seasonal allergies that are worse during the pollen 
season, which is spring and summer.  He denied any surgery or 
trauma to his nose or sinuses.  He stated that he does not 
take any prescribed medications, and he denied using any 
antihistamines or steroids.  He stated that he uses saline 
and Afrin when his allergies are worse.  He reported that 
once a year he is treated for nasal infection typically with 
a 7- to 10-day course of antibiotics, never a one-month 
course.  The examiner noted that in 1992 the Veteran was 
treated for some nasal sores along the septum and along the 
vestibule, and that before then the Veteran had been treated 
for allergy-type symptoms.  

Examination of the nose showed an inferior septal spur on the 
left side with slight deviation of the septum to the right.  
There was no polyp, crusting, or purulent discharge.  There 
was no tenderness on palpation of the sinuses.  The oral 
cavity and oropharynx showed some posterior pharyngeal 
cobblestoning.  

The examiner stated that the Veteran's symptoms, history, and 
examination are consistent with chronic allergic 
rhinosinusitis.  He stated that there was no evidence of 
infection of the septum or vestibular skin today but that the 
Veteran had some findings of posterior pharyngeal irritation 
consistent with postnasal drip likely related to his 
underlying chronic rhinosinusitis, most likely of an allergic 
etiology.

As the VA examiner explained his opinion based on a review of 
the claims file and his examination of the Veteran, and 
explained the reasons for his conclusion in light of this 
evidence, the Board finds that his opinion-that the nasal 
infection is due to chronic allergic rhinosinusitis-is 
probative of the medical nexus question.  Prejean, 13 Vet. 
App. at 448-49; Guerrieri, 4 Vet. App. at 470-71.  
Significantly, neither the Veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any contrary medical opinion supporting that nasal infection 
is, in fact, due to undiagnosed illness or medically 
unexplained chronic multisymptom illness.

Thus, as the Veteran's nasal infection has been attributed to 
a known clinical diagnosis (and not to undiagnosed illness or 
other medically unexplained chronic multi-symptom illness), 
the Board finds that service connection pursuant to the 
provisions of 38 U.S.C.A. § 1117 is precluded.

E.  Weight Gain

During the December 2005 VA Gulf War Guidelines examination, 
the Veteran weighed 240 pounds and was six feet one inch 
tall.  Body build and state of nutrition were adequate.  

The examiner stated that there is no evidence that the 
Veteran has weight gain due to an undiagnosed illness.  She 
stated that the Veteran's physical activities, to include 
strenuous physical activity and sports/exercises, are limited 
primarily because of the Veteran's lumbar spine condition.  
She noted that the Veteran's weight gain is not unexpected.

As the VA examiner explained her opinion based on a review of 
the claims file and her examination of the Veteran, and 
explained the reasons for her conclusion in light of this 
evidence, the Board finds that her opinion-that the weight 
gain is due to the Veteran's limited physical activity-is 
probative of the medical nexus question.  Prejean, 13 Vet. 
App. at 448-49; Guerrieri, 4 Vet. App. at 470-71.  
Significantly, neither the Veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any contrary medical opinion supporting that his weight gain 
is, in fact, due to undiagnosed illness or medically 
unexplained chronic multisymptom illness.

Thus, as the Veteran's weight gain has been attributed to a 
known clinical diagnosis (and not to undiagnosed illness or 
other medically unexplained chronic multi-symptom illness), 
the Board finds that service connection pursuant to the 
provisions of 38 U.S.C.A. § 1117 is precluded.

F.  All Disabilities

In addition to the medical evidence noted above, in 
adjudicating each claim, the Board has considered the 
assertions advanced by and on the Veteran's behalf.  While 
the Veteran is competent to assert his symptoms, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  Further, as laypersons without the 
appropriate medical training or expertise, neither the 
Veteran nor his representative is competent to render a 
probative (i.e., persuasive) opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for the above disabilities as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C.A. § 1117, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 53-56 
(1990).


III.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Historically, by rating action of July 1994, the RO granted 
service connection for degenerative changes of the cervical 
spine and assigned an initial rating of 10 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective October 1, 1993.  In March 2001, the Veteran filed 
his claim for an increased rating for the cervical spine 
disability, and the September 2003 rating decision granted an 
increased rating of 20 percent, effective April 2, 2003.  The 
RO evaluated the Veteran's disability under Diagnostic Code 
5293-5290, which indicates that the disability is being 
evaluated, by analogy, to limitation of motion of the 
cervical spine.  See 38 C.F.R. §§ 4.20 and 4.27.   

The Board notes that the Veteran was granted a temporary 100 
percent rating for his cervical spine disability during the 
period from April 5, 2004 to May 31, 2004.  However, as the 
Veteran has not appealed the period assigned for the 
temporary total rating, the Board's adjudication of the claim 
for an increased rating excludes consideration of the period 
for which a temporary 100 percent rating was assigned.

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome (IVDS) were revised, and, 
effective September 26, 2003, VA revised the criteria for 
rating all disabilities of the spine, including IVDS.  As 
there is no indication that the revised criteria are intended 
to have a retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new Diagnostic 
Codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
Veteran notice of both criteria in the SOC and SSOCs.  Hence, 
there is no due process bar to the Board also considering the 
claim in light of the former and revised applicable rating 
criteria, as appropriate.

A.  Rating Criteria prior to September 23, 2002

Prior to September 23, 2002, under Diagnostic Code 5293, a 10 
percent rating was warranted for mild IVDS; a 20 percent 
rating was warranted for moderate IVDS with recurring 
attacks; a 40 percent rating was warranted for severe IVDS 
with recurring attacks and intermittent relief; and a maximum 
rating of 60 percent was warranted for pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Considering the pertinent evidence in light of the criteria 
of former Diagnostic Code 5293 (as in effect prior to 
September 23, 2002), the Board finds that the findings prior 
to September 23, 2002 provide no basis for more than the 
assigned 10 percent rating under former Diagnostic Code 5293.

During VA examination in October 2001, the Veteran reported 
neck pain radiating up into the occiput and stiffness of the 
neck with occasional radiation of pain into the bilateral 
upper extremities.  He did not complain of any numbness or 
significant weakness in any of his extremities.

On examination, strength was normal throughout and sensory 
examination revealed no dermatomal distribution numbness.  
Reflexes were symmetric throughout.  The examiner noted some 
evidence of nerve root impingement particularly at C5-6 and 
C6-7 on the right side.  Flexion of the neck was to 60 
degrees without significant pain, and extension was to 40 
degrees secondary to pain.  The Veteran was able to rotate to 
the right 60 degrees and to the left 70 degrees.

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 10 
percent prior to September 23, 2002.  While the evidence 
includes complaints of neck pain occasionally radiating into 
the bilateral upper extremities, strength was normal 
throughout and sensory examination revealed no dermatomal 
distribution numbness.  As such, the evidence does not show 
symptoms required for a 20 percent rating under Diagnostic 
Code 5293, i.e. moderate IVDS with recurring attacks.

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect prior to September 23, 2002.  Diagnostic Code 5290 
provides that a 20 percent rating was assignable for moderate 
limitation of motion; and a maximum 40 percent rating was 
assigned for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  38 C.F.R. § 4.71a, 
Plate V (2002-2007).  Given the relatively normal range of 
motion findings, there is no evidence of moderate limitation 
of motion of the cervical spine to warrant a 20 percent 
rating under Diagnostic Code 5290.  In addition, there is no 
evidence of vertebral fracture or ankylosis of the cervical 
spine, so Diagnostic Codes 5285 and 5287 are inapplicable.  

B.  Rating Criteria from September 23, 2002 to September 25, 
2003

Effective September 23, 2002, IVDS (still rated under 
Diagnostic Code 5293) was to be evaluated by one of two 
alternative methods: on the basis of total duration of 
incapacitating episodes over the previous 12 months, or, 
alternatively, by combining under 38 C.F.R. § 4.25 separate 
ratings for its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher rating.  
For purposes of evaluation under former Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurological 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).

As noted above, the rating for the Veteran's cervical spine 
disability was increased to 20 percent effective April 2, 
2003 based on a VA examination conducted on that date.  
Considering the pertinent evidence in light of the criteria 
in effect during this period, the Board finds that a rating 
greater than 10 percent from September 23, 2002 to April 2, 
2003 is not warranted on any basis.  In this regard, there is 
no relevant medical evidence during this period that shows 
that the Veteran's disability warranted a higher rating under 
revised Diagnostic Code 5293 or under Diagnostic Code 5287 or 
5290 still in effect.  Further, the evidence prior to 
September 23, 2002 does not show that his disability was 
manifested by moderate limitation of motion of the cervical 
spine, residuals of fractured vertebrae, ankylosis, 
incapacitating episodes due to IVDS, or separately ratable 
neurological manifestations of his service-connected cervical 
spine disability.

The Board also finds that a rating greater than 20 percent 
from April 2, 2003 to September 25, 2003 is not warranted on 
any basis.  During VA examination on April 2, 2003, the 
Veteran complained of neck pain and burning-like pains in 
both arms.  He noted that he has pain half the days and is 
pain free the other days, and that his flare-ups are entirely 
activity related.  He also reported having severe flare-ups 
twice a month when he has to spend several hours laying in 
bed and during which times his range of motion is decreased 
by one-half.  He added that pain and stiffness are the only 
components of his disability and not fatigability, 
incoordination, instability, weakness, and lack of endurance.

On examination, neurological and sensory examinations were 
normal and reflexes were symmetric throughout.  The examiner 
noted that the Veteran would only move his cervical spine 
very little and only to where it started to hurt and would 
not allow any passive range of motion secondary to his 
assertion that it would cause pain later in the day.  The 
examiner observed no objective signs of painful motion but 
the Veteran would stop, stating that his neck was starting to 
hurt, and refuse to move any further.  The Veteran would only 
flex to 35 degrees, extend to 30 degrees, flex laterally to 
20 degrees bilaterally and rotate laterally to 30 degrees 
bilaterally.  There was no point tenderness, evidence of 
muscle spasm, or fixed deformities.

During private examination in July 2003, the Veteran 
complained of neck pain and numbness in both hands especially 
with sleeping.  The Veteran described the neck symptoms as 
being present all the time and related to activities.  

On examination, flexion of the neck was to 30 degrees, 
extension was to 20 degrees, left lateral flexion was to 20 
degrees, right lateral flexion was to 20 degrees, left 
lateral rotation was to 45 degrees, and right lateral 
rotation was to 45 degrees, all with pain.  Motor and sensory 
examinations were normal.

The Veteran has not alleged, and the medical evidence does 
not show, that, from April 2, 2003 to September 25, 2003, his 
cervical spine disability resulted in any incapacitating 
episodes requiring bed rest prescribed by a physician.  As 
such, the evidence does not demonstrate incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, as required 
for a rating in excess of 20 percent on the basis of 
incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).

Alternatively, combining the ratings for separate orthopedic 
and neurological manifestations would not result in a rating 
greater than 20 percent.  For the period in question, the 
pertinent medical evidence does not demonstrate that the 
Veteran had separately ratable chronic neurological 
manifestations of his disability.  As indicated above, while 
the Veteran complained of pain in the arms, neurological and 
sensory examinations were normal.  Thus, his disability would 
only yield a rating under Diagnostic Code 5290 for chronic 
orthopedic manifestations.  In this regard, although the 
Veteran may have had moderate limitation of lateral flexion 
and moderate to severe limitation of rotation, he had only 
slight to moderate limitation of forward flexion and 
extension.  Additionally, although he stated during the April 
2, 2003 VA examination that his neck began to hurt, there was 
no objective evidence of painful motion.  Thus, the Board 
finds that his disability more nearly approximated moderate 
limitation of motion of the cervical spine, which would 
warrant a 20 percent rating under Diagnostic Code 5290.  

The record also presents no basis for assignment of any 
higher rating under any alternative Diagnostic Code during 
the period in question.  In this regard, there is no evidence 
of vertebral fracture or ankylosis of the cervical spine, so 
Diagnostic Codes 5285 and 5287 are inapplicable.  

C.  Rating Criteria from September 26, 2003

Effective September 26, 2003, the Diagnostic Code for IVDS 
was renumbered as 5243.  However, the criteria for rating all 
spine disabilities, to include IVDS, are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  The revised criteria provide that IVDS is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (to include consideration 
of separate rating for orthopedic and neurological 
manifestations) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a 20 percent rating is 
assigned for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less, or favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine.  A 
maximum 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  These criteria are applied 
with and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (as in effect since 
September 26, 2003).  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  

Considering the pertinent evidence in light of the criteria 
in effect since September 26, 2003, the Board finds that a 
rating greater than 20 percent for this period also is not 
warranted on any basis.

As noted above, the Veteran underwent cervical spine surgery 
in April 2004 and was assigned a temporary total evaluation 
from the date of the surgery through May 31, 2004.  Thus, the 
Board will only consider the time period since June 1, 2004 
to determine whether his disability warrants a rating in 
excess of 20 percent.  

During VA examination in August 2004, the Veteran complained 
of neck pain that flares up a couple of times per week.  He 
reported undergoing neck surgery, after which the weakness in 
the hands and radicular symptoms of the upper extremities was 
much improved.  He did not report any weakness or numbness.

On examination, flexion of the neck was to 30 degrees, 
extension was to 25 degrees, left lateral flexion was to 35 
degrees, right lateral flexion was to 36 degrees, left 
lateral rotation was to 70 degrees, and right lateral 
rotation was to 65 degrees.  Range of motion was not painful 
except at the extremes of flexion and extension, and was 
primarily limited secondary to stiffness and likely from the 
surgical fusion of multiple cervical levels.  There was no 
spasm or weakness, no ankylosis, and no other postural 
abnormalities.  The examiner stated that the Veteran 
essentially has pain at the extremes of flexion and 
extension, and that he has some mild functional loss due to 
flare-ups which are primarily pain related.  The examiner 
added that the Veteran is clearly not disabled from his 
cervical spine disability at this time.

During examination in December 2005, the Veteran stated that 
the nocturnal paresthesias of the upper extremities have 
markedly improved since undergoing cervical spine surgery in 
April 2004.  He stated that the nocturnal paresthesias have 
only occurred once or twice since the surgery.

On examination, there was no evidence of sensory or motor 
abnormality of the upper extremities.

The medical evidence since September 26, 2003 clearly does 
not reflect a basis for more then a 20 percent rating under 
the General Rating Formula.  While, under Note (1) of the 
General Rating Formula for revised Diagnostic Codes 5235-
5243, VA must continue to consider whether combining ratings 
for orthopedic and neurological manifestations would result 
in a higher rating for the Veteran's service-connected lumbar 
spine disability, such would not be the case here.

Consideration of the pertinent findings with respect to the 
Veteran's primary orthopedic manifestation-limited motion-
in light of the General Rating Formula would result in no 
more than a 20 percent rating, based on consideration of the 
findings shown on VA examination in August 2004, which 
included flexion from 0 to 30 degrees and combined range of 
motion of the cervical spine of 261 degrees.  There is no 
evidence of forward flexion of the cervical spine 15 degrees 
or less, or favorable ankylosis of the entire cervical spine.  

There is also no medical evidence of any separately ratable 
neurological disability.  The August 2004 VA examination 
report indicated that the weakness and radicular symptoms in 
the upper extremities had much improved since the June 2004 
surgery.  The December 2005 examination report showed no 
evidence of sensory or motor abnormality of the upper 
extremities and the Veteran stated that the nocturnal 
paresthesias have only occurred once or twice since 
undergoing cervical spine surgery in April 2004.

Further, there is no medical evidence that the Veteran's 
service-connected cervical spine disability would warrant a 
higher rating if rated on the basis of incapacitating 
episodes.  The Veteran described no incapacitating episodes 
in the prior 12 months during either VA examination.  In 
addition, the record does not show that bed rest has been 
prescribed by a physician, nor does the record include 
objective evidence otherwise establishing incapacitating 
episodes.  As such, there is no evidence that the Veteran has 
incapacitating episodes having a total duration of at least 
four weeks during the past 12 months as required for a higher 
rating of 40 percent on the basis of incapacitating episodes.

D. All Periods

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, the Board finds that the 10 and 20 
percent ratings properly compensate the Veteran for the 
extent of his functional loss due to pain and other factors 
set forth in §§ 4.40 and 4.45 for each relevant period.  The 
Board notes the August 2004 VA examiner's comments that the 
Veteran essentially has pain at the extremes of flexion and 
extension, and that he has some mild functional loss due to 
flare-ups which are primarily pain related.  

Additionally, the Board finds that there is no showing that, 
during any period in question, the Veteran's service-
connected cervical spine disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b).  In this regard, the Board 
notes that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned 20 percent rating).  There also 
is no objective evidence that the cervical spine disability 
has warranted frequent periods of hospitalization, or that 
the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claims for a rating in 
excess of 10 percent for the period prior to April 2, 2003 
and a rating in excess of 20 percent for the period since 
April 2, 2003 for degenerative disc disease of the cervical 
spine must be denied.  See Hart, 21 Vet. App. at 509-10.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
higher ratings, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for nocturnal paresthesias of the upper 
extremities, as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117, is denied.

Service connection for stiffness and soreness of both knees, 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for stiffness and soreness of both ankles, 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for stiffness and soreness of both feet, 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for chest pain, as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C.A. § 1117, is denied.

Service connection for a lymph node on the right side of the 
throat, as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, is 
denied.

Service connection for nasal infection, as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C.A. § 1117, is denied.

Service connection weight gain, as due to undiagnosed illness 
or other qualifying chronic disability, pursuant to 38 
U.S.C.A. § 1117, is denied.

A rating in excess of 10 percent for degenerative disc 
disease of the cervical spine for the period prior to April 
2, 2003 is denied.

A rating in excess of 20 percent for degenerative disc 
disease of the cervical spine for the period since April 2, 
2003 is denied.


REMAND

As indicated in the introduction, above, the claims file 
reflects that the Veteran has filed a timely NOD with the 
August 2007 rating decision regarding the denial of service 
connection for left ear hearing loss, type II diabetes 
mellitus due to exposure to Agent Orange, contusion of the 
left iris, epididymitis with nodule on the right testicle, 
residuals of pneumonia, chronic bronchitis, and barotis media 
of the right ear; the assignment of an initial, 
noncompensable rating for right ear hearing loss; the denials 
of increased ratings for post-operative lumbar spine 
degenerative disc disease and for traumatic arthritis of the 
right shoulder with impingement status post open subacromial 
decompression with coracoacromial ligament release, and the 
denial of a TDIU.

By filing a timely NOD with the denials of service 
connection, the initial rating, and increased ratings for the 
disabilities noted above, as well as a TDIU, the Veteran has 
initiated appellate review on these issues.  38 C.F.R. § 
20.302(a) (2008).  However, the RO has yet to issue a SOC 
with respect to these claims, the next step in the appellate 
process.  See 38 C.F.R. § 19.29 (2008); Manlincon v. West, 12 
Vet. App. 238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 
433, 436 (1997).  Consequently, these matters must be 
remanded to the RO for the issuance of a SOC.  Id.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2008).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the Veteran 
and his representative an SOC addressing 
the claims for service connection for 
contusion of the left iris, epididymitis 
with nodule on the right testicle, 
residuals of pneumonia, chronic 
bronchitis, and barotis media of the 
right ear (each to include as due to 
undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 
U.S.C.A. § 1117); the claims for service 
connection for left ear hearing loss and 
type II diabetes mellitus due to exposure 
to Agent Orange; the claim for an 
initial, compensable rating for right ear 
hearing loss; the claims for increased 
ratings for post-operative lumbar spine 
degenerative disc disease and for 
traumatic arthritis of the right shoulder 
with impingement status post open 
subacromial decompression with 
coracoacromial ligament release; and the 
claim for a TDIU.  The RO should also 
furnish a VA Form 9 (Appeal to Board of 
Veterans' Appeals), and afford them the 
applicable time period for submitting a 
perfected appeal on those issues.

2.  The Veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status-
specifically, those noted above-a timely 
appeal must be perfected (here, within 60 
days of the issuance of the SOC).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


